                                                                   Case 2:16-bk-13575-ER                 Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                Desc
                                                                                                          Main Document    Page 1 of 16


                                                                   1    Gail S. Greenwood (CA Bar No. 169939)
                                                                        Erin Gray (CA Bar No. 157658)
                                                                   2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067-4100
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    Email: ggreenwood@pszjlaw.com
                                                                                egray@pszjlaw.com
                                                                   6
                                                                        Attorneys for Bradley D. Sharp, Plan Administrator under
                                                                   7    the Confirmed First Amended Chapter 11 Plan of
                                                                        Liquidation Dated January 31, 2018 for Liberty Asset
                                                                   8    Management Corporation
                                                                   9
                                                                                                          UNITED STATES BANKRUPTCY COURT
                                                                  10
                                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                     LOS ANGELES DIVISION
                                                                  12
                                                                       In re:                                                             Case No.: 2:16-bk-13575-ER
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       LIBERTY ASSET MANAGEMENT                                           Chapter 11
                                                                  14   CORPORATION,
                                                                                                                                          SEVENTH POST-CONFIRMATION
                                                                  15                                                                      STATUS REPORT
                                                                                        Liquidating Debtor.
                                                                  16                                                                      Post-Confirmation Status Conference
                                                                                                                                          Date:   June 15, 2021
                                                                  17                                                                      Time: 10:00 a.m.
                                                                                                                                          Place: Courtroom 1568
                                                                  18                                                                              255 East Temple Street
                                                                                                                                                  Los Angeles, CA 90012
                                                                  19

                                                                  20
                                                                                   Bradley D. Sharp, the Plan Administrator under the Confirmed First Amended Chapter 11
                                                                  21
                                                                        Plan of Liquidation Dated January 31, 2018 for Liberty Asset Management Corporation (“Liberty”
                                                                  22
                                                                        or the “Debtor”) submits this Seventh Post-Confirmation Status Report. In support of the Status
                                                                  23
                                                                        Report, the Plan Administrator represents as follows:
                                                                  24
                                                                        A.         The Plan
                                                                  25
                                                                                   On June 18, 2018, the Court entered an Order Confirming First Amended Chapter 11 Plan of
                                                                  26
                                                                        Liquidation dated January 31, 2018 (the “Plan”).1 The Plan went effective on July 2, 2018.
                                                                  27

                                                                  28    1
                                                                            Capitalized terms that are not defined herein have the meaning given to them in the Plan.
                                                                                                                                      1
                                                                        DOCS_LA:337291.1 52593/003
                                                                   Case 2:16-bk-13575-ER              Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                    Desc
                                                                                                       Main Document    Page 2 of 16


                                                                   1   B.         Plan Reserve

                                                                   2              On the Effective Date, the Plan Administrator funded a $2 million Plan Reserve for Plan

                                                                   3   Expenses. See Exhibit A.2 Through March 31, 2021, the Plan Administrator has paid a total of

                                                                   4   $1,355,366.00 in Plan Expenses. See Exhibit A. Accordingly, as of March 31, 2021, there is a

                                                                   5   balance of $ 644,634.00 in the Plan Reserve. Id.

                                                                   6   C.         Indemnification Reserve

                                                                   7              The Plan Administrator set aside $200,000 from the Plan Reserve to support a one year

                                                                   8   indemnification required by the estate’s settlement of the Bank Stock Adversary (the

                                                                   9   “Indemnification Reserve”). In December 2018, in connection with the Second Interim Distribution

                                                                  10   (below) and pursuant to the authority provided by section VII(C) of the Plan, the Plan Administrator

                                                                  11   replenished the Plan Reserves by $200,000.00. More specifically, the Plan Administrator, on behalf
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   of the estate, agreed to indemnify California International Bank, N.A. (“CIB”) in an amount up to
                                        LOS ANGELES, CALIFORNIA




                                                                  13   $200,000 for a period of 12 months from issuance of the share certificate representing 20 million
                                           ATTORNEYS AT LAW




                                                                  14   shares of common stock in CIB (the “Shares”) in the Plan Administrator’s (Liberty’s) name. The

                                                                  15   indemnification protects CIB against claims of ownership of the Shares by anyone other than

                                                                  16   Liberty. The Plan Administrator received the stock certificate from CIB for the Shares on November

                                                                  17   28, 2018. The indemnification was not called upon under the terms of the settlement agreement, and

                                                                  18   $200,000 was released and distributed to Holders of Allowed Class 3 Claims in the Sixth Interim

                                                                  19   Distribution.

                                                                  20   D.         Professional Fee Reserve

                                                                  21
                                                                                  The Plan Administrator has paid all pre-Effective Date Professional Fee Claims that have
                                                                  22
                                                                       been approved by the Court. These include the pre-Effective Date Professional Fee Claims asserted
                                                                  23
                                                                       by Pachulski Stang Ziehl & Jones LLP, Development Specialists, Inc., Sierra Constellation Partners,
                                                                  24
                                                                       LLC, Levene, Neale, Bender, Yoo & Brill LLP, and Tisdale & Nicholson LLP. See Exhibit A. On
                                                                  25
                                                                       the Effective Date, the Plan Administrator established a Professional Fee Reserve for the
                                                                  26
                                                                       Professional Fee Holdback ($765,090.00) and Final Fee Applications ($1,319,281). Since the
                                                                  27

                                                                  28   2
                                                                           Attached hereto as Exhibit A is a Cash Flow Summary for July 1, 2018 through March 31, 2021.
                                                                                                                                  2
                                                                       DOCS_LA:337291.1 52593/003
                                                                   Case 2:16-bk-13575-ER            Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29              Desc
                                                                                                     Main Document    Page 3 of 16


                                                                   1   Effective Date, $763,826.75 was released from the Professional Fee Holdback Reserve pursuant to

                                                                   2   Court order authorizing its distribution to Professionals and the remainder of $1,264.00 was

                                                                   3   transferred into the general bank account, leaving a balance of $0.00 in the Professional Fee Reserve.

                                                                   4   See Exhibit A. Since the Effective Date, $1,265,271.28 was released from the Final Fee

                                                                   5   Applications Reserve pursuant to Court order authorizing its distribution to Professionals and the

                                                                   6   remainder of $54,010.00 was transferred into the general bank account, leaving a balance of $0.00.

                                                                   7   See Exhibit A. Professional Fees incurred by the Plan Administrator after the Effective Date have

                                                                   8   been paid from the Plan Reserves and are detailed on Exhibit A.

                                                                   9   E.      Tax Reserve
                                                                  10           After the Effective Date, the Plan Administrator established a separate $1 million reserve (in

                                                                  11   addition to the $2 million Plan Reserve) for potential tax liabilities (the “Tax Reserve”). Neither the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Debtor nor the Debtor’s CRO had filed tax returns for 2013, 2015, 2016 and 2017. Accordingly, the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Plan Administrator retained Swicker & Associates, an accounting firm to do so. All tax returns for
                                           ATTORNEYS AT LAW




                                                                  14   years prior to 2020 have been filed, and the Plan Administrator’s professionals are in the process of

                                                                  15   preparing the 2020 return. The Plan Administrator made the decision to release $750,000 of the Tax

                                                                  16   Reserve to distribute to Holders of Allowed Claims in connection with the Seventh Interim

                                                                  17   Distribution, which he did on or about October 7, 2020. The balance of the Tax Reserves is,

                                                                  18   therefore, $250,000.00. The Plan Administrator does not anticipate that there will be any additional

                                                                  19   taxes owing for 2020, and will request a prompt audit determination prior to releasing the remaining

                                                                  20   Tax Reserve.

                                                                  21   F.      Distributions
                                                                  22           Effective Date Payments: On the Effective Date, the Plan Administrator paid or reserved for

                                                                  23   the payment of the Effective Date Payments (including Administrative Claims, Priority Tax Claims

                                                                  24   and Class 1 Priority Claims).

                                                                  25           First Distribution: On August 30, 2018, the Plan Administrator made a Distribution to

                                                                  26   Creditors holding Allowed Class 3 Claims and established reserves for Disputed Claims (the “First

                                                                  27

                                                                  28

                                                                                                                          3
                                                                       DOCS_LA:337291.1 52593/003
                                                                   Case 2:16-bk-13575-ER            Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                         Desc
                                                                                                     Main Document    Page 4 of 16


                                                                   1   Distribution”).3 Including amounts later released from the Disputed Claims Reserve and paid to

                                                                   2   Holders of Claims that were subsequently Allowed, the First Distribution totaled $3,178,388.30,

                                                                   3   which includes payments of $3,031,999.21 and Reserves of $146,389.09. See Exhibit B.

                                                                   4           Second Distribution: On November 30, 2018, the Plan Administrator made a Distribution to

                                                                   5   Creditors holding Allowed Class 3 Claims and established reserves for Disputed Claims (the

                                                                   6   “Second Distribution”). Including amounts later released from the Disputed Claims Reserve and

                                                                   7   paid to Holders of Claims that were subsequently Allowed, the Second Distribution totaled

                                                                   8   $2,228,799.55, which includes payments of $2,126,169.46 and Reserves of $102,630.09. See

                                                                   9   Exhibit B.

                                                                  10           Third Distribution: On February 28, 2019, the Plan Administrator made a Distribution to

                                                                  11   Creditors holding Allowed Class 3 Claims and established reserves for Disputed Claims (the “Third
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Distribution”). Including amounts later released from the Disputed Claims Reserve and paid to
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Holders of Claims that were subsequently Allowed, the Third Distribution totaled $900,000.00,
                                           ATTORNEYS AT LAW




                                                                  14   which includes payments of $858,548.12 and Reserves of $41,451.88. See Exhibit B.

                                                                  15           Fourth Distribution: On May 31, 2019, the Plan Administrator made a Distribution to

                                                                  16   Creditors holding Allowed Class 3 Claims (the “Fourth Distribution”). The Fourth Distribution

                                                                  17   totaled $300,000.00. See Exhibit B. As all Disputed Claims had been resolved by the time of this

                                                                  18   Distribution, no Reserve for Disputed Claims was established.

                                                                  19           Fifth Distribution: On September 19, 2019, the Plan Administrator made a Distribution to

                                                                  20   Creditors holding Allowed Class 3 Claims (the “Fifth Distribution”). The Fifth Distribution totaled

                                                                  21   $3,000,000.00. See Exhibit B. As all Disputed Claims had been resolved by the time of this

                                                                  22   Distribution, no Reserve for Disputed Claims was established.

                                                                  23           Sixth Distribution: On January 10, 2020, the Plan Administrator made a Distribution to

                                                                  24   Creditors holding Allowed Class 3 Claims (the “Sixth Distribution”). The Sixth Distribution totaled

                                                                  25   $2,100,000. See Exhibit B. As all Disputed Claims had been resolved by the time of this

                                                                  26   Distribution, no Reserve for Disputed Claims was established.

                                                                  27
                                                                       3
                                                                        Attached hereto as Exhibit B is a summary of all Distributions made on Allowed Claims and all Reserves for Disputed
                                                                  28   Claims.
                                                                                                                                4
                                                                       DOCS_LA:337291.1 52593/003
                                                                   Case 2:16-bk-13575-ER            Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29             Desc
                                                                                                     Main Document    Page 5 of 16


                                                                   1           Seventh Distribution: On or about October 7, 2020, the Plan Administrator made a

                                                                   2   Distribution to Creditors holding Allowed Class 3 Claims (the “Seventh Distribution”). The Seventh

                                                                   3   Distribution totaled $1,450,000.00. See Exhibit B. As all Disputed Claims had been resolved by the

                                                                   4   time of this Distribution, no Reserve for Disputed Claims was established. Including the Seventh

                                                                   5   Distribution, the Plan Administrator has made distributions totaling 18.56% on Allowed Class 3

                                                                   6   Claims.

                                                                   7           Subsequent Distributions: As of March 31, 2021, the Plan Administrator is holding

                                                                   8   $65,302 in Unrestricted Cash that will be available for distribution to Holders of Allowed Class 3

                                                                   9   Claims in a Subsequent Distribution. As is set forth in more detail below, the amount of any

                                                                  10   Distribution beyond that amount will depend on the amount the Plan Administrator is able to realize

                                                                  11   on the remaining Assets (described below). At this time, the Plan Administrator thinks that it is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   unlikely that he will recover any other significant funds or make any Subsequent Distributions by the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   end of Q2 2021.
                                           ATTORNEYS AT LAW




                                                                  14   G.      Remaining Assets
                                                                  15             Bank Stock: As was noted above, Liberty holds rights to 20,000,000 shares of common

                                                                  16   stock in CIB (the “Bank Stock”). The Plan Administrator and his counsel are continuing their efforts

                                                                  17   to market the Bank Stock. It is unknown at this time, how much the estate will ultimately receive for

                                                                  18   the Bank Stock.

                                                                  19           Claim and Adversary Proceeding Against Shelby Ho. Liberty filed a proof of claim

                                                                  20   against Shelby Ho for $11,011,304 in the chapter 7 bankruptcy of Shelby Ho (U.S. Bankruptcy

                                                                  21   Court, N.D. Cal., Case No. 18-bk-30581). The claim is for damages based on Ho’s breach of

                                                                  22   fiduciary duties and misappropriation of Liberty assets consisting of real property at 126 Atherton

                                                                  23   Avenue in Atherton, CA ($9.5 million less pre-existing lien of $2.85 million), real property at 88 E.

                                                                  24   San Fernando Street #89 and #99 in San Jose, CA ($3 million), and cash receipts ($1,361,304). The

                                                                  25   claim is consistent with Liberty’s original adversary proceeding before this court (2:16-ap-01374)

                                                                  26   (the “Ho Adversary”), which was automatically stayed when Ho filed a chapter 7 petition for

                                                                  27   bankruptcy (U.S. Bankruptcy Court, N.D. Cal., Case No. 18-bk-30581). On April 1, 2019, the

                                                                  28   Bankruptcy Court granted the chapter 7 trustee’s motion for denial of discharge to Ho pursuant to 11

                                                                                                                         5
                                                                       DOCS_LA:337291.1 52593/003
                                                                   Case 2:16-bk-13575-ER             Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                           Desc
                                                                                                      Main Document    Page 6 of 16


                                                                   1   U.S.C. 727(a)(3) based on failure to maintain or preserve adequate records from which the debtor’s

                                                                   2   financial condition or business transactions may be ascertained. Ho appealed to the District Court

                                                                   3   and on December 11, 2019, the order denying discharge was affirmed. Liberty had an allowed claim

                                                                   4   against Ho for $11,011,304.00 on which it received a payment of $17, 756.70 in November 2020

                                                                   5   (reflected in current unrestricted cash). A final decree was entered in the case on March 31, 2021.

                                                                   6           With respect to the Ho Adversary, the Bankruptcy Court has stayed the adversary proceeding

                                                                   7   until the conclusion of the criminal proceedings against Benjamin Kirk and Lucy Gao, as requested

                                                                   8   by Ho, who asserts that Kirk and Gao are trial witnesses in the Ho Adversary and they may assert

                                                                   9   their Fifth Amendment privilege to refuse to testify regarding the facts and alleged transfers at issue

                                                                  10   as long as Kirk an Gao are subject to criminal prosecution. The Plan Administrator has been

                                                                  11   monitoring the criminal case and understands that a preliminary examination of the evidence is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   scheduled for August 23, 2021. No trial date has been scheduled. A further status conference in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Ho Adversary is scheduled on September 21, 2021, which will likely be continued pending a trial or
                                           ATTORNEYS AT LAW




                                                                  14   resolution of the criminal case.

                                                                  15   H.      Claims Objections
                                                                  16           All Claims objections have been resolved. Allowed Class 3 General Unsecured Claims total

                                                                  17   $69,306,740.20.4

                                                                  18   I.      Office of the United States Trustee
                                                                  19           The Plan Administrator has paid the following fees to the Office of the United States Trustee,

                                                                  20   which he believes amounts to all fees owing to the OUST through December 31, 2020 and will

                                                                  21   submit his quarterly report to the OUST shortly.

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       4
                                                                        A summary of the disposition of each proof of claim that was filed against the Liberty estate has previously been
                                                                  28   provided to the Court in connection with prior post-confirmation status reports.
                                                                                                                                  6
                                                                       DOCS_LA:337291.1 52593/003
                                                                   Case 2:16-bk-13575-ER            Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29          Desc
                                                                                                     Main Document    Page 7 of 16


                                                                   1
                                                                       Dated: April 13, 2021                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2

                                                                   3                                               By       /s/ Erin Gray
                                                                                                                            Erin Gray
                                                                   4
                                                                                                                            Attorneys for Bradley D. Sharp, Plan
                                                                   5                                                        Administrator under the Confirmed First
                                                                                                                            Amended Chapter 11 Plan of Liquidation
                                                                   6                                                        Dated January 31, 2018 for Liberty Asset
                                                                                                                            Management Corporation
                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        7
                                                                       DOCS_LA:337291.1 52593/003
Case 2:16-bk-13575-ER   Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29   Desc
                         Main Document    Page 8 of 16




                             EXHIBIT A
Liberty Asset Management                                                                       Case 2:16-bk-13575-ER                                Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                                                                               Desc
Cash Flow Summary
As of March 31, 2021
                                                                                                                                                     Main Document    Page 9 of 16

                                                       Jul‐18            Aug‐18            Sep‐18            Oct‐18           Nov‐18            Dec‐18             Jan‐19             Feb‐19             Mar‐19           Apr‐19             May‐19             Jun‐19              Jul‐19               Aug‐19           Sep‐19

Receipts
  Unrestricted
   Initial Deposit                                 $ 3,369,498.04    $            ‐    $            ‐    $            ‐   $            ‐    $              ‐   $              ‐   $              ‐   $          ‐     $              ‐   $              ‐   $              ‐   $               ‐     $            ‐   $            ‐
   Interest Received                                         888              2,031             1,201             1,208            1,036                 780                757                546            454                  433                433                371                 380                379              637
   Bank Stock                                                   ‐                 ‐                 ‐                 ‐                ‐                   ‐                  ‐                  ‐              ‐                    ‐                  ‐                  ‐                   ‐                  ‐                ‐
   Turnover of Pre‐Effective Date Funds ‐ LNBYB                 ‐                 ‐                 ‐         1,120,000                ‐                   ‐                  ‐                  ‐              ‐                    ‐                  ‐                  ‐                   ‐                  ‐                ‐
   Turnover of Funds (Escrowed & Kirk)                          ‐                 ‐                 ‐                 ‐           30,752                   ‐                  ‐                  ‐              ‐                    ‐                  ‐                  ‐                   ‐                  ‐                ‐
   Litigation Recoveries                                        ‐                 ‐                 ‐                 ‐                ‐                   ‐                  ‐                  ‐              ‐                    ‐                  ‐                  ‐                   ‐                  ‐                ‐
   General Receipts                                             ‐                 ‐                 ‐                 ‐                ‐                   ‐                339                 13                                   ‐                  ‐                  ‐                   ‐             42,458        4,037,179
     ELSV                                                       ‐           120,000         1,080,000                 ‐                ‐                   ‐                  ‐                  ‐                ‐                  ‐                  ‐                  ‐                   ‐                  ‐                ‐
   Property Sales
     Mel Canyon                                                 ‐            75,000                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                ‐                  ‐                    ‐                ‐                     ‐                  ‐                ‐
     Garvey ‐ Crystal Waterfalls                                ‐           625,705                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                ‐                  ‐                    ‐                ‐                     ‐                  ‐                ‐
   Release of Admin Claim POC #41                               ‐                 ‐                 ‐                 ‐          142,818                 ‐                  ‐                  ‐                ‐                  ‐                    ‐                ‐                     ‐                  ‐                ‐
   Release of Bank Stock Indemnification                        ‐                 ‐                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                ‐                  ‐                    ‐                ‐                     ‐                  ‐                ‐
   Release of Partial Tax Reserve                               ‐                 ‐                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                ‐                  ‐                    ‐                ‐                     ‐                  ‐                ‐
   First Distribution Reserve Release                           ‐                 ‐           291,423                 ‐                ‐           143,694            805,279              8,750                ‐            146,389                    ‐                ‐                     ‐                  ‐                ‐
   Second Distribution Reserve Release                          ‐                 ‐                 ‐                 ‐                ‐           100,741            564,563              6,134                ‐            102,630                    ‐                ‐                     ‐                  ‐                ‐
   Third Distribution Reserve Release                           ‐                 ‐                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                ‐             41,452                    ‐                ‐                     ‐                  ‐                ‐
   Disputed Lien Reserve Release ‐ Mel Canyon                   ‐                 ‐                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                ‐                  ‐                    ‐           15,300                     ‐                  ‐                ‐
   Admin Prof. Fee Holdback Reserve Released                    ‐                 ‐                 ‐             1,264                ‐                 ‐                  ‐                  ‐                ‐                  ‐                    ‐                ‐                     ‐                  ‐                ‐
   Admin Final Fee Applications Reserve Released                ‐                 ‐                 ‐            54,010                ‐                 ‐                  ‐                  ‐                ‐                  ‐                    ‐                ‐                     ‐                  ‐                ‐
  Total Unrestricted Receipts                           3,370,386           822,736         1,372,624         1,176,481          174,607           245,215          1,370,937             15,443              454            290,904                  433           15,671                   380             42,836        4,037,816

  Restricted
   Initial Deposit                                 $ 5,242,489.00                 ‐                 ‐                 ‐                ‐                 ‐                    ‐                ‐                  ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
   Plan Expenses Reimbursement                                  ‐                 ‐                 ‐                 ‐                ‐           200,000                    ‐                ‐                  ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
   First Distribution Reserve                                   ‐         1,395,534                 ‐                 ‐                ‐                 ‐                    ‐                ‐                  ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
   Second Distribution Reserve                                  ‐                 ‐                 ‐                 ‐          774,067                 ‐                    ‐                ‐                  ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
   Third Distribution Reserve                                   ‐                 ‐                 ‐                 ‐                                  ‐                    ‐           41,452                  ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
  Total Restricted Receipts                             5,242,489         1,395,534                 ‐                 ‐          774,067           200,000                    ‐           41,452                  ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐

  Total Receipts                                        8,612,875         2,218,270         1,372,624         1,176,481          948,674           445,215          1,370,937             56,895              454            290,904                  433           15,671                   380             42,836        4,037,816

Disbursements
    Unrestricted Disbursements
     Pre‐Effective Date Related
       Priority Tax Payments                               (3,588)                ‐                 ‐                 ‐                ‐                   ‐                  ‐                  ‐                ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
       Administrative Payments
          Franchise Tax Board and UST Fee                  (2,042)                ‐                 ‐                 ‐                ‐                 ‐                    ‐                  ‐                ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
          Legal Vison                                     (11,455)                ‐                 ‐                 ‐                ‐                 ‐                    ‐                  ‐                ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
          LA County Treasurer                                   ‐                 ‐                 ‐                 ‐                             (2,473)                   ‐                  ‐                ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
     Post‐Effective Date Related
       Mel Canyon Closing Costs                                 ‐           (23,179)                ‐                 ‐                ‐                 ‐                    ‐                  ‐                ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
       Transfer to Reimburse Bank Stock Reserve                 ‐                 ‐                 ‐                 ‐                ‐          (200,000)                   ‐                  ‐                ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
       Bank Fees                                                ‐                 ‐                 ‐                 ‐                ‐                 ‐                    ‐                  ‐                ‐                  ‐                  ‐                  ‐                    ‐                 ‐                ‐
    GUC Distributions
     First Distribution Disbursements                           ‐        (2,490,709)         (113,758)                ‐                ‐           (58,087)          (369,445)                 ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     First Distribution Reserve                                 ‐                 ‐                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
       Res. Amt. Released to Restricted Cash                    ‐        (1,395,534)                ‐                 ‐                ‐                 ‐                  ‐                  ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
       Res. Amt. Released to ‐ Specific Claimant                ‐                 ‐                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     Second Distribution Disbursements                          ‐                 ‐                 ‐                 ‐       (1,746,180)         (120,469)          (259,521)                 ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     Second Distribution Reserve                                ‐                 ‐                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
       Res. Amt. Released to Restricted Cash                    ‐                 ‐                 ‐                 ‐         (774,067)                ‐                  ‐                  ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     Third Distribution Disbursements                           ‐                 ‐                 ‐                 ‐                                                                 (826,336)          (32,212)                  ‐                ‐                  ‐                      ‐                 ‐                ‐
       Res. Amt. Released to Restricted Cash                    ‐                 ‐                 ‐                 ‐                                    ‐                  ‐          (41,452)                ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     Fourth Distribution Disbursements                          ‐                 ‐                 ‐                 ‐                                                                        ‐                 ‐                   ‐         (288,744)           (11,005)                  (251)                ‐                ‐
     Fourth Distribution Reserve                                ‐                 ‐                 ‐                 ‐                ‐                   ‐                  ‐                ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     Fifth Distribution Disbursements                           ‐                 ‐                 ‐                 ‐                                                                        ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐       (2,999,988)
     Fifth Distribution Reserve                                 ‐                 ‐                 ‐                 ‐                ‐                   ‐                  ‐                ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     Sixth Distribution Disbursements                           ‐                 ‐                 ‐                 ‐                                                                        ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     Seventh Distribution Disbursements                         ‐                 ‐                 ‐                 ‐                                                                        ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
     Seventh Distribution Reserve                               ‐                 ‐                 ‐                 ‐                ‐                 ‐                  ‐                  ‐                 ‐                   ‐                ‐                  ‐                      ‐                 ‐                ‐
   Total Unrestricted Disbursements                       (17,085)       (3,909,421)         (113,758)                ‐       (2,520,247)         (381,029)          (628,966)          (867,788)          (32,212)                  ‐         (288,744)           (11,005)                  (251)                ‐       (2,999,988)




                                                                                                                                                                                                                                                                                                                                        Page 1 of 4
Liberty Asset Management                                                                      Case 2:16-bk-13575-ER                           Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                                                    Desc
Cash Flow Summary
As of March 31, 2021
                                                                                                                                              Main Document     Page 10 of 16

                                                         Jul‐18            Aug‐18         Sep‐18            Oct‐18         Nov‐18         Dec‐18         Jan‐19         Feb‐19         Mar‐19        Apr‐19         May‐19         Jun‐19          Jul‐19         Aug‐19            Sep‐19


  Restricted Disbursements
   Admin Prof. Fee Holdback‐Disb. ‐ Note 1                        ‐                 ‐        (55,279)         (709,811)             ‐              ‐              ‐              ‐              ‐             ‐              ‐              ‐               ‐              ‐                 ‐
   Admin Final Fee App. Disb. ‐ Note 2                            ‐                 ‐       (282,577)       (1,036,704)             ‐              ‐              ‐              ‐              ‐             ‐              ‐              ‐               ‐              ‐                 ‐
   First Dist. Res. Amt. Released to Unrest. Cash                 ‐                 ‐       (291,423)                ‐              ‐       (143,694)      (805,279)        (8,750)             ‐      (146,389)             ‐              ‐               ‐              ‐                 ‐
   Second Dist. Res. Amt. Released to Unrest. Cash                ‐                 ‐              ‐                 ‐              ‐       (100,741)      (564,563)        (6,134)             ‐      (102,630)             ‐              ‐               ‐              ‐                 ‐
   Third Dist. Res. Amt. Released to Unrest. Cash                 ‐                 ‐              ‐                 ‐              ‐              ‐              ‐              ‐              ‐       (41,452)             ‐              ‐               ‐              ‐                 ‐
   Disputed Lien Reserve Release ‐ Mel Canyon                     ‐                 ‐              ‐                 ‐              ‐              ‐              ‐              ‐              ‐             ‐              ‐        (15,300)              ‐              ‐                 ‐
   Release of Admin Claim POC #41                                 ‐                 ‐              ‐                 ‐       (142,818)             ‐              ‐              ‐              ‐             ‐              ‐              ‐               ‐              ‐                 ‐
   Release of Bank Stock Indemnification                          ‐                 ‐              ‐                 ‐              ‐              ‐              ‐              ‐              ‐             ‐              ‐              ‐               ‐              ‐                 ‐
   Release of Partial Tax Reserve                                 ‐                 ‐              ‐                 ‐              ‐              ‐              ‐              ‐              ‐             ‐              ‐              ‐               ‐              ‐                 ‐
   Plan Expenses Disbursements ‐ Note 3                           ‐                 ‐              ‐                 ‐                             ‐              ‐              ‐              ‐             ‐              ‐              ‐               ‐              ‐                 ‐
    Disbursements
      Development Specialists, Inc.                               ‐                 ‐              ‐                 ‐        (44,471)             ‐              ‐        (32,200)            ‐        (21,449)             ‐              ‐         (16,950)             ‐                 ‐
      Franchise Tax Board / IRS                                   ‐                 ‐              ‐               (23)             ‐              ‐              ‐              ‐             ‐              ‐           (800)             ‐               ‐         (4,611)                ‐
      Knapp, Petersen & Clarke                              (15,000)                ‐         (5,780)                ‐         (7,916)        (4,789)          (540)        (2,388)       (6,782)        (2,718)             ‐              ‐               ‐              ‐                 ‐
      Legal Vison                                                 ‐                 ‐              ‐            (1,682)             ‐              ‐              ‐              ‐             ‐              ‐              ‐              ‐               ‐              ‐                 ‐
      Levene Neal Bender Yoo                                      ‐                 ‐              ‐                 ‐              ‐        (13,372)             ‐              ‐             ‐              ‐              ‐              ‐               ‐              ‐                 ‐
      Pachulski Stang Ziehl & Jones LLP                           ‐                 ‐              ‐          (302,349)             ‐              ‐       (171,307)       (61,484)      (42,925)       (19,858)             ‐                              ‐        (24,917)          (13,792)
      Sierra Constellation Partners, LLC                          ‐                 ‐         (2,365)                ‐              ‐              ‐              ‐              ‐             ‐              ‐              ‐        (44,766)              ‐              ‐                 ‐
      Swicker & Associates                                        ‐                 ‐        (17,968)                ‐        (13,611)             ‐              ‐              ‐             ‐              ‐         (6,354)             ‐               ‐        (11,590)           (7,907)
      Tisdale & Nicholson, LLP                                    ‐                 ‐              ‐                 ‐              ‐              ‐              ‐        (34,131)            ‐              ‐              ‐              ‐               ‐              ‐                 ‐
      Transwest Investigations                                    ‐                 ‐         (7,634)          (25,450)       (17,589)        (3,222)        (6,918)        (7,478)            ‐         (5,874)             ‐              ‐               ‐              ‐                 ‐
      United States Trustee Fees                                  ‐                 ‐              ‐           (30,313)             ‐              ‐        (40,800)             ‐             ‐        (18,977)             ‐              ‐          (4,875)             ‐                 ‐
  Total Restricted Disbursements                            (15,000)                ‐       (663,025)       (2,106,332)      (226,404)      (265,817)    (1,589,406)      (152,565)      (49,706)      (359,347)        (7,154)       (60,066)        (21,825)       (41,118)          (21,698)
  Total Disbursements                                       (32,085)       (3,909,421)      (776,783)       (2,106,332)    (2,746,651)      (646,846)    (2,218,372)    (1,020,353)      (81,918)      (359,347)      (295,898)       (71,070)        (22,076)       (41,118)       (3,021,687)

Cash Balances
  Unrestricted
   Beginning Balance                                              ‐         3,353,302        266,617         1,525,483      2,701,965        356,324        220,510        962,481       110,136         78,378        369,282         80,971          85,638         85,766           128,603
     (Applied) / Retained Cash                            3,353,302        (3,086,685)     1,258,867         1,176,481     (2,345,640)      (135,814)       741,971       (852,345)      (31,758)       290,904       (288,311)         4,666             129         42,836         1,037,828
   Unrestricted Ending Balance                            3,353,302           266,617      1,525,483         2,701,965        356,324        220,510        962,481        110,136        78,378        369,282         80,971         85,638          85,766        128,603         1,166,431

  Restricted
   Beginning Balances
    Admin Claim POC #41                                           ‐           142,818        142,818           142,818        142,818              ‐              ‐              ‐             ‐              ‐              ‐              ‐               ‐              ‐                 ‐
    Admin Prof. Fee Holdback Reserve ‐ Note 1                     ‐           765,090        765,090           709,811              ‐              ‐              ‐              ‐             ‐              ‐              ‐              ‐               ‐              ‐                 ‐
    Admin Final Fee App. Reserve ‐ Note 2                         ‐         1,319,281      1,319,281         1,036,704              ‐              ‐              ‐              ‐             ‐              ‐              ‐              ‐               ‐              ‐                 ‐
    Plan Expenses Remaining Reserve ‐ Note 3                      ‐         1,785,000      1,785,000         1,751,254      1,391,436      1,307,850      1,486,468      1,266,903     1,129,222      1,079,515      1,010,639      1,003,485         958,720        936,895           895,776
    Bank Stock Reserve ‐ Indemnification                          ‐           200,000        200,000           200,000        200,000        200,000        200,000        200,000       200,000        200,000        200,000        200,000         200,000        200,000           200,000
    Tax Reserve                                                   ‐         1,000,000      1,000,000         1,000,000      1,000,000      1,000,000      1,000,000      1,000,000     1,000,000      1,000,000      1,000,000      1,000,000       1,000,000      1,000,000         1,000,000
    Disputed Lien Reserve ‐ Mel Canyon                            ‐            15,300         15,300            15,300         15,300         15,300         15,300         15,300        15,300         15,300         15,300         15,300               ‐              ‐                 ‐
    First Distribution Reserve                                    ‐                 ‐      1,395,534         1,104,111      1,104,111      1,104,111        960,417        155,139       146,389        146,389              ‐              ‐               ‐              ‐                 ‐
    Second Distribution Reserve                                   ‐                 ‐              ‐                 ‐              ‐        774,067        673,327        108,764       102,630        102,630              ‐              ‐               ‐              ‐                 ‐
    Third Distribution Reserve                                    ‐                 ‐              ‐                 ‐              ‐                                            ‐        41,452         41,452              ‐              ‐               ‐              ‐                 ‐
   Total Beginning Balances                                       ‐         5,227,489      6,623,023         5,959,998      3,853,665      4,401,328      4,335,512      2,746,106     2,634,993      2,585,286      2,225,939      2,218,785       2,158,720      2,136,895         2,095,776
   (Applied) / Retained Cash                              5,227,489         1,395,534       (663,025)       (2,106,332)       547,664        (65,817)    (1,589,406)      (111,113)      (49,706)      (359,347)        (7,154)       (60,066)        (21,825)       (41,118)          (21,698)
   Restricted Ending Balance                              5,227,489         6,623,022      5,959,998         3,853,665      4,401,328      4,335,512      2,746,106      2,634,993     2,585,286      2,225,939      2,218,785      2,158,720       2,136,895      2,095,776         2,074,078

  Total Cash Balance
   Beginning Balance                                              ‐         8,580,791      6,889,640         7,485,481      6,555,630      4,757,653      4,556,022      3,708,587     2,745,128      2,663,664      2,595,221      2,299,756       2,244,357      2,222,661         2,224,379
   (Applied) / Retained Cash                              8,580,791        (1,691,152)       595,841          (929,851)    (1,797,977)      (201,631)      (847,435)      (963,458)      (81,464)       (68,443)      (295,465)       (55,399)        (21,696)         1,718         1,016,129
   Ending Balance                                    $    8,580,791    $    6,889,639 $    7,485,481    $    6,555,630 $    4,757,653 $    4,556,022 $    3,708,587 $    2,745,128 $   2,663,664 $    2,595,221 $    2,299,756 $    2,244,357 $     2,222,661 $    2,224,379    $    3,240,509




                                                                                                                                                                                                                                                                                                  Page 2 of 4
Liberty Asset Management                                                                     Case 2:16-bk-13575-ER                                Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                                                                  Desc
Cash Flow Summary
As of March 31, 2021
                                                                                                                                                  Main Document     Page 11 of 16

                                                       Oct‐19          Nov‐19           Dec‐19           Jan‐20         Feb‐20           Mar‐30           Apr‐20           May‐20          Jun‐20          Jul‐20          Aug‐20       Sep‐20       Oct‐20        Nov‐20       Dec‐20         Jan‐21         Feb‐21         Mar‐21

Receipts
  Unrestricted
   Initial Deposit                                 $            ‐ $               ‐ $              ‐ $            ‐ $              ‐ $              ‐ $              ‐ $             ‐ $             ‐ $             ‐ $          ‐ $          ‐ $           ‐ $          ‐ $            ‐ $            ‐ $            ‐ $          ‐
   Interest Received                                          550               527              543            408              291              177               15              15              15              15           15           14             9            8              8              8              8            8
   Bank Stock                                                   ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Turnover of Pre‐Effective Date Funds ‐ LNBYB                 ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Turnover of Funds (Escrowed & Kirk)                          ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Litigation Recoveries                                   30,000                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   General Receipts                                             ‐                 ‐                ‐        748,650                ‐                ‐                ‐               ‐               ‐               ‐        2,373       26,093       677,163       17,757              ‐              ‐              ‐        1,114
     ELSV                                                       ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Property Sales
     Mel Canyon                                                 ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
     Garvey ‐ Crystal Waterfalls                                ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Release of Admin Claim POC #41                               ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Release of Bank Stock Indemnification                        ‐                 ‐                ‐        200,000                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Release of Partial Tax Reserve                               ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐       750,000            ‐              ‐              ‐              ‐            ‐
   First Distribution Reserve Release                           ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Second Distribution Reserve Release                          ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Third Distribution Reserve Release                           ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Disputed Lien Reserve Release ‐ Mel Canyon                   ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Admin Prof. Fee Holdback Reserve Released                    ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
   Admin Final Fee Applications Reserve Released                ‐                 ‐                ‐              ‐                ‐                ‐                ‐               ‐               ‐               ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐            ‐
  Total Unrestricted Receipts                              30,550               527              543        949,058              291              177               15              15              15              15        2,388       26,107     1,427,172       17,765              8              8              8        1,122

  Restricted
   Initial Deposit                                                ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
   Plan Expenses Reimbursement                                    ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
   First Distribution Reserve                                     ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
   Second Distribution Reserve                                    ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
   Third Distribution Reserve                                     ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
  Total Restricted Receipts                                       ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐

  Total Receipts                                           30,550               527              543        949,058              291              177               15              15              15              15        2,388       26,107     1,427,172       17,765              8              8              8        1,122

Disbursements
    Unrestricted Disbursements
     Pre‐Effective Date Related
       Priority Tax Payments                                      ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
       Administrative Payments
          Franchise Tax Board and UST Fee                                         ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
          Legal Vison                                             ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
          LA County Treasurer                                     ‐               ‐                ‐              ‐                ‐                ‐                 ‐              ‐               ‐               ‐              ‐            ‐            ‐             ‐            ‐              ‐              ‐              ‐
     Post‐Effective Date Related
       Mel Canyon Closing Costs                                   ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐             ‐            ‐            ‐              ‐              ‐              ‐
       Transfer to Reimburse Bank Stock Reserve                   ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐             ‐            ‐            ‐              ‐              ‐              ‐
       Bank Fees                                                  ‐               ‐                ‐              ‐                ‐                ‐              (300)        (600)          (600)           (600)           (600)        (600)         (600)        (600)        (600)          (600)          (600)          (600)
    GUC Distributions
     First Distribution Disbursements                             ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     First Distribution Reserve                                   ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
       Res. Amt. Released to Restricted Cash                      ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
       Res. Amt. Released to ‐ Specific Claimant                  ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Second Distribution Disbursements                            ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Second Distribution Reserve                                  ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
       Res. Amt. Released to Restricted Cash                      ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Third Distribution Disbursements                             ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
       Res. Amt. Released to Restricted Cash                      ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Fourth Distribution Disbursements                            ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Fourth Distribution Reserve                                  ‐               ‐                ‐              ‐                ‐                ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Fifth Distribution Disbursements                           (12)              ‐                ‐              ‐                                 ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Fifth Distribution Reserve                                   ‐               ‐                ‐              ‐              ‐                  ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Sixth Distribution Disbursements                             ‐               ‐                ‐     (2,098,243)        (1,757)                 ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
     Seventh Distribution Disbursements                           ‐               ‐                ‐              ‐              ‐                  ‐                 ‐            ‐              ‐               ‐               ‐            ‐     (1,448,973)         (6)           ‐              ‐              ‐         (1,022)
     Seventh Distribution Reserve                                 ‐               ‐                ‐              ‐              ‐                  ‐                 ‐            ‐              ‐               ‐               ‐            ‐              ‐           ‐            ‐              ‐              ‐              ‐
   Total Unrestricted Disbursements                             (12)              ‐                ‐     (2,098,243)        (1,757)                 ‐              (300)        (600)          (600)           (600)           (600)        (600)    (1,449,573)       (606)        (600)          (600)          (600)        (1,622)




                                                                                                                                                                                                                                                                                                                                          Page 3 of 4
Liberty Asset Management                                                                                 Case 2:16-bk-13575-ER                                        Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                                                                                  Desc
Cash Flow Summary
As of March 31, 2021
                                                                                                                                                                      Main Document     Page 12 of 16

                                                          Oct‐19              Nov‐19              Dec‐19              Jan‐20              Feb‐20             Mar‐30               Apr‐20            May‐20            Jun‐20          Jul‐20         Aug‐20          Sep‐20           Oct‐20          Nov‐20        Dec‐20        Jan‐21        Feb‐21        Mar‐21


  Restricted Disbursements
   Admin Prof. Fee Holdback‐Disb. ‐ Note 1                            ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
   Admin Final Fee App. Disb. ‐ Note 2                                ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
   First Dist. Res. Amt. Released to Unrest. Cash                     ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
   Second Dist. Res. Amt. Released to Unrest. Cash                    ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
   Third Dist. Res. Amt. Released to Unrest. Cash                     ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
   Disputed Lien Reserve Release ‐ Mel Canyon                         ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
   Release of Admin Claim POC #41                                     ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
   Release of Bank Stock Indemnification                              ‐                  ‐                    ‐          (200,000)                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
   Release of Partial Tax Reserve                                     ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐        (750,000)              ‐             ‐             ‐             ‐             ‐
   Plan Expenses Disbursements ‐ Note 3                               ‐                  ‐                    ‐                 ‐                    ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐               ‐               ‐             ‐             ‐             ‐             ‐
    Disbursements
      Development Specialists, Inc.                            (12,326)                 ‐                     ‐                 ‐                                  (7,187)             (8,065)                ‐                ‐         (8,796)              ‐                ‐          (5,627)             ‐             ‐                      (6,542)            ‐
      Franchise Tax Board / IRS                                   (800)              (800)                    ‐                 ‐                   ‐                   ‐                (338)                ‐                ‐              ‐          (1,600)               ‐               ‐              ‐             ‐             ‐             ‐             ‐
      Knapp, Petersen & Clarke                                       ‐                  ‐                     ‐                 ‐                   ‐                   ‐                   ‐                 ‐                ‐              ‐               ‐                ‐               ‐              ‐             ‐             ‐             ‐             ‐
      Legal Vison                                                    ‐                  ‐                     ‐                 ‐                   ‐                   ‐                   ‐                 ‐                ‐              ‐               ‐                ‐               ‐              ‐             ‐             ‐             ‐             ‐
      Levene Neal Bender Yoo                                         ‐                  ‐                     ‐                 ‐                   ‐                   ‐                   ‐                 ‐                ‐              ‐               ‐                ‐               ‐              ‐             ‐             ‐             ‐             ‐
      Pachulski Stang Ziehl & Jones LLP                        (18,144)            (9,352)                    ‐            (3,272)             (4,706)            (22,769)               (248)           (4,052)               ‐           (172)              ‐                ‐          (5,536)          (990)       (1,660)            ‐             ‐             ‐
      Sierra Constellation Partners, LLC                             ‐                  ‐                     ‐                 ‐                   ‐                   ‐                   ‐                 ‐                ‐              ‐               ‐                ‐               ‐              ‐             ‐             ‐             ‐             ‐
      Swicker & Associates                                           ‐             (5,329)                    ‐                 ‐                   ‐              (4,638)                  ‐                 ‐                ‐              ‐         (10,156)               ‐               ‐              ‐             ‐             ‐             ‐             ‐
      Tisdale & Nicholson, LLP                                       ‐                  ‐                     ‐                 ‐                   ‐                   ‐                   ‐                 ‐                ‐              ‐               ‐                ‐               ‐              ‐             ‐             ‐             ‐             ‐
      Transwest Investigations                                       ‐                  ‐                     ‐                 ‐                   ‐                   ‐                   ‐                 ‐                ‐              ‐               ‐                ‐               ‐              ‐             ‐             ‐             ‐             ‐
      United States Trustee Fees                               (30,849)                 ‐                     ‐              (975)                  ‐                   ‐             (21,445)                ‐                ‐           (650)              ‐                ‐            (650)             ‐             ‐        (6,500)            ‐       (25,272)
  Total Restricted Disbursements                               (62,119)           (15,480)                    ‐          (204,247)             (4,706)            (34,594)            (30,096)           (4,052)               ‐         (9,618)        (11,756)               ‐        (761,813)          (990)       (1,660)       (6,500)       (6,542)      (25,272)
  Total Disbursements                                          (62,130)           (15,480)                    ‐        (2,302,490)             (6,463)            (34,594)            (30,396)           (4,652)           (600)        (10,218)        (12,356)           (600)      (2,211,386)        (1,596)       (2,260)       (7,100)       (7,142)      (26,893)

Cash Balances
  Unrestricted
   Beginning Balance                                        1,166,431           1,196,969           1,197,496           1,198,038              48,853              47,387              47,564            47,279          46,694          46,108          45,523          47,311            72,818        50,418       67,577        66,985        66,394        65,801
     (Applied) / Retained Cash                                 30,538                 527                 543          (1,149,185)             (1,466)                177                (285)             (585)           (585)           (585)          1,788          25,507           (22,401)       17,159         (592)         (592)         (592)         (499)
   Unrestricted Ending Balance                              1,196,969           1,197,496           1,198,038              48,853              47,387              47,564              47,279            46,694          46,108          45,523          47,311          72,818            50,418        67,577       66,985        66,394        65,801        65,302

  Restricted
   Beginning Balances
    Admin Claim POC #41                                             ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐                 ‐              ‐             ‐             ‐             ‐             ‐
    Admin Prof. Fee Holdback Reserve ‐ Note 1                       ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐                 ‐              ‐             ‐             ‐             ‐             ‐
    Admin Final Fee App. Reserve ‐ Note 2                           ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐                 ‐              ‐             ‐             ‐             ‐             ‐
    Plan Expenses Remaining Reserve ‐ Note 3               874,077.93          811,958.97          796,478.67         796,478.67          792,231.89          787,525.99          752,932.07        722,835.72      718,783.52      718,783.52      709,165.87      697,410.12        697,410.12     685,596.95    684,606.95    682,947.25    676,447.25    669,905.24
    Bank Stock Reserve ‐ Indemnification                      200,000             200,000             200,000            200,000                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐                 ‐              ‐             ‐             ‐             ‐             ‐
    Tax Reserve                                             1,000,000           1,000,000           1,000,000          1,000,000           1,000,000           1,000,000           1,000,000         1,000,000       1,000,000       1,000,000       1,000,000       1,000,000         1,000,000       250,000       250,000       250,000       250,000       250,000
    Disputed Lien Reserve ‐ Mel Canyon                              ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐                 ‐              ‐             ‐             ‐             ‐             ‐
    First Distribution Reserve                                      ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐                 ‐              ‐             ‐             ‐             ‐             ‐
    Second Distribution Reserve                                     ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐                 ‐              ‐             ‐             ‐             ‐             ‐
    Third Distribution Reserve                                      ‐                   ‐                   ‐                  ‐                   ‐                   ‐                   ‐                 ‐               ‐               ‐               ‐               ‐                 ‐              ‐             ‐             ‐             ‐             ‐
   Total Beginning Balances                                 2,074,078           2,011,959           1,996,479          1,996,479           1,792,232           1,787,526           1,752,932         1,722,836       1,718,784       1,718,784       1,709,166       1,697,410         1,697,410       935,597       934,607       932,947       926,447       919,905
   (Applied) / Retained Cash                                  (62,119)            (15,480)                  ‐           (204,247)             (4,706)            (34,594)            (30,096)           (4,052)              ‐          (9,618)        (11,756)              ‐          (761,813)          (990)       (1,660)       (6,500)       (6,542)      (25,272)
   Restricted Ending Balance                                2,011,959           1,996,479           1,996,479          1,792,232           1,787,526           1,752,932           1,722,836         1,718,784       1,718,784       1,709,166       1,697,410       1,697,410           935,597       934,607       932,947       926,447       919,905       894,634

  Total Cash Balance
   Beginning Balance                                        3,240,509           3,208,928           3,193,974           3,194,517          1,841,085           1,834,913           1,800,496  1,770,114.27  1,765,477  1,764,892   1,754,689   1,744,721                               1,770,228     986,015  1,002,184            999,933       992,841       985,707
   (Applied) / Retained Cash                                  (31,581)            (14,954)                543          (1,353,432)            (6,172)            (34,417)            (30,382)       (4,637)      (585)   (10,203)     (9,968)     25,507                                (784,214)     16,169     (2,251)            (7,092)       (7,134)      (25,771)
   Ending Balance                                    $      3,208,928 $         3,193,974 $         3,194,517 $         1,841,085 $        1,834,913 $         1,800,496 $         1,770,114 $ 1,765,477 $ 1,764,892 $ 1,754,689 $ 1,744,721 $ 1,770,228 $                               986,015 $ 1,002,184 $ 999,933 $           992,841 $     985,707 $     959,936



                                                     Note 1: The original reserve amount for the Administrative Professional Fee Holdback was $765,090. $55,279 was released to Development Specialist, Inc., on October 1, 2018. An additional $708,547.75 was paid to PSZJ on October 18, 2018.
                                                     The remaining balance of $1,264 was transferred to the general bank account.
                                                     Note 2: The original reserve amount for the Administrative Final Fee Applications was $1,319,281. $355,129 was released to pay for approved professional fees pursuant to court document no. 770, entered on September 13, 2018. An additiona
                                                     $910,142.28 was paid to PSZJ on October 18, 2018. The remaining balance of $54,010 was transferred to the general bank account.

                                                     Note 3: The original reserve amount for the Plan Expenses was $2,000,000. $200,000 was segregated to the Bank Stock Reserve account. In December 2018, the $200,000 was reimbursed from unrestricted funds. Approximately $1,355,366 has
                                                     been spent on expenses for the estate. A balance of $644,634 remains reserved for the purpose of plan expenses as of March 31, 2021.




                                                                                                                                                                                                                                                                                                                                                                           Page 4 of 4
Case 2:16-bk-13575-ER   Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29   Desc
                        Main Document     Page 13 of 16




                              EXHIBIT B
                                                                  Case 2:16-bk-13575-ER                                             Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                                                                               Desc
                                                                                                                                    Main Document     Page 14 of 16
Liberty Asset Management Corp.
Claim Distribution Summary Schedule



                                                                                                               First Distribution              Second Distribution              Third Distribution             Fourth Distribution            Fifth Distribution           Sixth Distribution          Seventh Distribution
                                                                                                          Disbursement       Reserve       Disbursement      Reserve       Disbursement       Reserve      Disbursement      Reserve   Disbursement         Reserve   Disbursement       Reserve   Disbursement      Reserve
       POC No.                            Creditor Name                                 Claim Amount         Amount          Amount           Amount         Amount           Amount          Amount          Amount         Amount       Amount            Amount       Amount          Amount       Amount         Amount

        6‐3      Nixon Peabody, LLP                                                 $         343,855.26 $    15,042.82              ‐   $     10,546.18             ‐   $      4,259.56             ‐   $      1,488.41               $      14,884.06               $    10,418.84                     7,193.96
        7‐1      Tisdale & Nicholson LLP                                                       57,726.93       2,525.41              ‐          1,770.51             ‐            715.10             ‐            249.88                       2,498.76                     1,749.13                     1,207.73
        9‐1      Cox Castle & Nicholson LLP                                                    47,524.01       2,079.06              ‐          1,457.58             ‐            588.71             ‐            205.71                       2,057.12                     1,439.98                       994.27
        10‐1     Latham & Watkins LLP                                                          48,831.56       2,136.23              ‐          1,497.68             ‐            604.91             ‐            211.37                       2,113.71                     1,479.60                     1,021.63
        11‐1     Law Offices of Steven D. Hoffman (aka Lucy Gao)                               22,023.31         963.47              ‐            675.46             ‐            272.82             ‐             95.33                         953.30                       667.31                       460.76
        15‐1     HCL 2011 LLC                                                              32,500,000.00   1,421,794.97              ‐        996,788.37             ‐        402,598.85             ‐        140,678.96                   1,406,789.58                   984,752.71                   679,948.30
        19‐1     JD Brothers LLC                                                           24,433,689.49   1,068,913.75              ‐        749,391.31             ‐        302,676.16             ‐        105,763.26                   1,057,632.61                   740,342.83                   511,189.09
        20‐1     Callahan & Blaine, APLC                                                       80,096.42       3,504.02              ‐          2,456.59             ‐            992.21             ‐            346.70                       3,467.04                     2,426.93                     1,675.74
        21‐1     Huesing Holdings, LLC                                                      2,000,000.00      87,495.08              ‐         61,340.82             ‐         24,775.31             ‐          8,657.17                      86,571.67                    60,600.17                    41,842.97
        25‐1     Wan‐Ting Liu (Transferred to ASM Capital [Doc. No. 546]                      625,800.00      27,377.21              ‐         19,193.54             ‐          7,752.20             ‐          2,708.83                      27,088.27                    18,961.79                    13,092.67
        27‐1     Yu‐Fang Liu Chen (Transferred to ASM Capital [Doc. No. 549])                 179,990.00       7,874.12              ‐          5,520.37             ‐          2,229.65             ‐            779.10                       7,791.02                     5,453.71                     3,765.66
        28‐1     Wen‐Che Liu (Transferred to ASM Capital [Doc. No. 548])                      296,990.00      12,992.58              ‐          9,108.81             ‐          3,679.01             ‐          1,285.55                      12,855.46                     8,998.82                     6,213.47
        29‐1     Chiu‐Mei Chen (Transferred to ASM Capital [Doc. No. 579])                    225,008.00       9,843.55              ‐          6,901.09             ‐          2,787.32             ‐            973.97                       9,739.66                     6,817.76                     4,707.50
        31‐1     Chin‐I Tu and Li‐Chu Wang (aka Remy Associates Inc.)                       8,444,939.00     369,445.29              ‐        259,512.98             ‐        104,613.01             ‐         36,554.62                     365,546.22                   255,882.36                   176,680.67
        37‐1     Franchise Tax Board                                                              266.22          11.65              ‐              8.17             ‐              3.30             ‐              1.15                          11.52                         8.07                         5.57
        2‐1      YCJS 2012 LLC                                                              1,210,191.78            ‐          52,942.91             ‐         37,117.08                       14,991.44
        3‐1      Frank Lee, Co Trustee of The Lee Living Trust Dated 06/23/1987 and         1,176,164.38            ‐          51,454.30             ‐         36,073.45                       14,569.92
                 Christopher D. Lee
         4‐1     AHA 2012 LLC (aka Olivia Chang)                                             959,868.49             ‐          41,991.88             ‐         29,439.56                       11,890.52

                                                                                   $      72,652,964.85 $ 3,031,999.21 $ 146,389.09 $ 2,126,169.46 $ 102,630.09 $             858,548.12 $     41,451.88 $    300,000.00               $ 3,000,000.00                 $ 2,100,000.00               $ 1,450,000.00




                                                                                                                                                                                                                                                                                                                               Page 1 of 1
        Case 2:16-bk-13575-ER                   Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                                      Desc
                                                Main Document     Page 15 of 16
                                       PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067


A true and correct copy of the foregoing document entitled (specify): SEVENTH POST-CONFIRMATION STATUS
REPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 13, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date)                          , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                         ,I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 13, 2021               Mary de Leon                                                    /s/ Mary de Leon
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:298820.6 52593/002
        Case 2:16-bk-13575-ER                   Doc 944 Filed 04/13/21 Entered 04/13/21 09:51:29                                      Desc
                                                Main Document     Page 16 of 16
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
     Robert S Altagen robertaltagen@altagenlaw.com
     Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
     Sara Chenetz schenetz@perkinscoie.com, dlax@perkinscoie.com;cmallahi@perkinscoie.com
     John H Choi johnchoi@kpcylaw.com, christinewong@kpcylaw.com;aleeshim@kpcylaw.com
     Alexandre I Cornelius aicornelius@costell-law.com, alex.cornelius100@gmail.com
     Jeffrey Lee Costell jlcostell@costell-law.com, aicornelius@costell-law.com;ssaad@costell-law.com;mharris@costell-
        law.com;smcduffie@costell-law.com;jstambaugh@costell-law.com
       William Crockett - SUSPENDED - wec@weclaw.com, ksa@weclaw.com
       Raphael Cung rcung@callahan-law.com, jeggleston@callahan-law.com;deisenbrey@callahan-
        law.com;mmartinez@callahan-law.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Julie A Esposito cesarjuliem@yahoo.com, sensberg@aol.com
       Oscar Estrada oestrada@ttc.lacounty.gov
       Sandford L. Frey sfrey@leechtishman.com, lmoya@leechtishman.com;dmulvaney@leechtishman.com
       John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
       Cynthia Futter cfutter@futterwells.com
       Barry S Glaser bglaser@lkfirm.com, jlee@lkfirm.com
       David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
       Gail S Greenwood ggreenwood@pszjlaw.com, rrosales@pszjlaw.com
       Irving M Gross img@lnbyb.com, john@lnbyb.com
       David S Henshaw david@henshawlaw.com, info@henshawlaw.com
       James Andrew Hinds jhinds@hindslawgroup.com, mduran@hindslawgroup.com
       James Andrew Hinds jhinds@hindslawgroup.com;mduran@hindslawgroup.com, mduran@hindslawgroup.com
       Eve H Karasik ehk@lnbyb.com
       Kelly M Kaufmann bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
       Linda Kim lkim@t-nlaw.com, lkim@t-nlaw.com
       Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
       Ian Landsberg ilandsberg@sklarkirsh.com,
        lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg@ecf.inforuptcy.com;kfrazier@sklarkir
        sh.com;cbullock@sklarkirsh.com
       Robert S Lawrence rlawrence@callahan-law.com, mwalters@callahan-law.com
       Mitchell B Ludwig mbl@kpclegal.com
       Patricia H Lyon phlyon@frenchlyontang.com, mwoodward@frenchlyontang.com
       Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;nchacon@hfbllp.com
       David W. Meadows david@davidwmeadowslaw.com
       Charles Alex Naegele alex@canlawcorp.com, alexcr74753@notify.bestcase.com
       Victoria Newmark vnewmark@pszjlaw.com
       Laura Palazzolo laura.palazzolo@berliner.com, sabina.hall@berliner.com
       Kimberly A Posin kim.posin@lw.com
       Uzzi O Raanan uraanan@DanningGill.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
       Mark Romeo romeolaw@msn.com
       Robert M Saunders rsaunders@pszjlaw.com, rsaunders@pszjlaw.com
       Paul R Shankman PShankman@fortislaw.com, info@fortislaw.com
       Timothy J Silverman tsilverman@scheerlawgroup.com, tsilverman1@ecf.courtdrive.com
       Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
       Rachel M Sposato rsposato@hindslawgroup.com, mduran@hindslawgroup.com
       Michael Stein mdstein91104@gmail.com
       Ralph J Swanson , sabina.hall@berliner.com
       Derrick Talerico dtalerico@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com
       David A Trinh dtrinh@trinhlawfirm.com, kim@trinhlawfirm.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Stephen R Wade srw@srwadelaw.com, reception@srwadelaw.com
       Scott L Whitman slw@mwlegal.com, holly@mwlegal.com
       Douglas Wolfe dwolfe@asmcapital.com
       James S Yan jsyan@msn.com
       Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:298820.6 52593/002
